Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  139872(49)                                                                                          Stephen J. Markman
                                                                                                      Diane M. Hathaway,
                                                                                                                        Justices


  LEAH ROSE FOSTER,
           Plaintiff-Appellee,
                                                                   SC: 139872
  v                                                                COA: 291825
                                                                   Monroe Circuit Court Family
  DAVID KENNETH WOLKOWITZ,                                         Division: 08-002771-DP
             Defendant-Appellant.
  ________________________________


       On order of the Chief Justice, the motion by the State Bar of Michigan Family
  Law Council for leave to file its brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2010                       _________________________________________
                                                                              Clerk